In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00169-CR
______________________________


BRIAN R. DEHART, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the County Court at Law
Harrison County, Texas
Trial Court No. 2004-0824


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Appellant, Brian R. DeHart, has filed with this Court a motion to dismiss his appeal.  The
motion is signed by DeHart and his counsel in compliance with Tex. R. App. P. 42.2(a).  As
authorized by Rule 42.2, we grant his motion.  See Tex. R. App. P. 42.2.
            Accordingly, we dismiss his appeal.

                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          August 22, 2005
Date Decided:             August 23, 2005

Do Not Publish